DISMISS and Opinion Filed August 26, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00536-CV

                                ADOLFO ALEMAN, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F14-34871

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       On April 22, 2019, Adolfo Aleman filed a notice of appeal of the trial court’s post-

judgment “garnishment order directing the removal of money from his trust fund account.”

Specific to this appeal, appellant claimed he was ordered “on November 13, 2018 by the 292nd

District Court in cause no. F-1434871-V, [to] pay court cost[s] in the amount of $293.00 and fine

in the amount of $1,000.00.” He argues there was “no pleading, no proper writ of garnishment,

no notification, no warning, and no opportunity to respond.”

       The clerk’s record shows appellant was charged with fraudulent use or possession of

identifying information. Appellant entered into a plea bargain agreement with the State, and on

September 23, 2015, the trial court found him guilty and assessed punishment at five years in

prison, probated for four years, and a $1,000 fine. The trial court also assessed court costs of $249.
       In November 2018, the State filed a motion to revoke appellant’s community supervision,

stating he had violated eleven different conditions of probation. On November 13, 2018, after

appellant pleaded true to the State’s allegations, the trial court assessed punishment at five years

in prison. The trial court did not assess a fine or impose court costs in its November 2018

judgment. Nothing in the clerk’s record shows the trial court authorized the withdrawal of any

funds from his inmate account or that appellant’s inmate account was garnished. In light of this,

we sent a letter to the parties asking for letter briefs addressing how we had jurisdiction over the

appeal. Neither appellant nor the State responded.

       A withdrawal notification directing prison officials to withdraw money from an inmate

trust account pursuant to section 501.014(e) is a civil matter. Harrell v. State, 286 S.W.3d 315,

317-19 (Tex. 2008); see also Johnson v. Tenth Judicial District Court of Appeals at Waco, 280
S.W.3d 866, 869 (Tex. Crim. App. 2008) (holding that withdrawal of funds from inmate trust

accounts is not a criminal matter). Due process entitles an inmate to receive notice and an

opportunity to be heard, even though those requirements might be accorded the inmate after funds

are withdrawn. Harrell, 286 S.W.3d at 321. Due process concerns are not implicated when, as

here, the trial court’s judgment does not impose a fine or assess court costs, and there is nothing

to evidence that funds were removed or withdrawn from an appellant’s inmate account.

       We dismiss this appeal.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE


190536F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ADOLFO ALEMAN, Appellant                          On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00536-CV         V.                     Trial Court Cause No. F14-34871.
                                                   Opinion delivered by Chief Justice Burns,
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Nowell participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.


Judgment entered August 26, 2019




                                             –3–